             Case 1:20-cv-00851 Document 1 Filed 03/30/20 Page 1 of 14



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 ____________________________________
                                                  )
 AMERICAN UNIVERSITY OF KUWAIT                    )
 15 Salem Al Mubarak Street                       )
 Salmiya 20002 KUWAIT                             )
                            Plaintiff,            )
                                                  )   Civil Case No. ________________
        v.                                        )
                                                  )
 AMERICAN UNIVERSITY                              )
 4400 Massachusetts Avenue, NW                    )
 Washington, D.C. 20016                           )
                             Defendant.           )
 ______________________________________           )


                  COMPLAINT FOR DE NOVO JUDICIAL REVIEW
             OF DECISION OF TRADEMARK TRIAL AND APPEAL BOARD

       Plaintiff, American University of Kuwait (“AUK”), for its Complaint against

Defendant, American University (“AU”), alleges as follows.


                                 NATURE OF THE ACTION

       1.       This is an action seeking judicial review of a final decision of the Trademark

Trial and Appeal Board (“TTAB” or “Board”), an administrative agency of the United States

Patent and Trademark Office (“USPTO”), under 15 U.S.C. § 1071(b)(1) and 37 CFR §

2.145(c), a declaratory judgment of no likelihood of confusion between the marks at issue, and

cancellaton of several AU trademark registrations as procured or maintained through fraud.

       2.       The proceeding below was commenced in 2008. AU filed a Petition for

Cancellation of a 2008 AUK registration upon a single claim of likelihood of confusion,

Cancellation No. 92049706 (“Cancellation”), after AU failed to oppose the 2006 application

that became the AUK registration. Following a stay and AU’s registration of its principal mark

in 2015, AUK filed an amended answer and counterclaims to cancel or amend AU’s new
            Case 1:20-cv-00851 Document 1 Filed 03/30/20 Page 2 of 14



registration and related registrations.

       3.       In 2017, after nearly a decade, AU sought leave to add a second claim to cancel

AUK’s 2008 registration as void ab initio, alleging non-use of AUK’s mark in commerce as of

the May 15, 2006 application date of its registration, granted by the TTAB “Interlocutory

Attorney’s” order of September 5, 2017, over AUK’s opposition that the belated claim was

unduly delayed, unfairly prejudicial, or forfeited.

       4.       In 2018, the parties jointly requested accelerated case resolution (“ACR”) in

lieu of trial, by which the TTAB seeks to issue a decision within 50 days of briefing, which

was completed in September 2018. See TBMP § 528.05(a)(2). In this case, the TTAB decision

remained pending for over 500 days.

       5.       On January 30, 2020, a TTAB panel issued its decision. American University

v. American University of Kuwait (Canc. No. 92049706 TTAB Jan. 30, 2020) (hereinafter

“TTAB Decision”). The panel did not address AU’s original 2008 claim, deciding only its

second 2017 claim to cancel AUK’s registration and declining to address whether the

interlocutory order allowing that belated claim was an abuse of discretion. The panel denied

AUK’s counterclaims to partially cancel and amend AU’s registrations.

       6.       AUK seeks, inter alia, review and reversal of the TTAB Decision and

interlocutory order to the extent adverse to AUK, for:

       AU 2008 Claim

       a)      Failing to reach a decision that the following AUK registration is not confusingly

               similar to the trademarks claimed by AU under Section 2(d) of the Trademark Act,

               15 U.S.C. § 1052(d):

               AUK Reg. No. 3387226 (“AUK Registration”)

               Mark:


                                                2
     Case 1:20-cv-00851 Document 1 Filed 03/30/20 Page 3 of 14




      Mark Description: “The mark consists of a minaret with a maroon clock face in the
      middle of the minaret with the wording ‘AUK’ in maroon underlined in yellow gold
      underneath the design. The wording ‘AMERICAN UNIVERSITY OF KUWAIT’ in
      maroon sits underneath the wording ‘AUK,’ also in maroon. The color maroon
      appears in all of the lettering in the mark and inside the window design and the clock
      design, both of which sit inside the minaret design. The color gold appears in the
      outline of the minaret design and inside the line that sits underneath the term AUK.”

      For: “Educational services, namely, providing courses of instruction at the college
      level”

      Disclaimer: “AMERICAN UNIVERSITY OF KUWAIT”

b)    In its 2008 claim, AU sought cancellation of the AUK Registration under Section

      2(d) of the Trademark Act, 15 U.S.C. § 1052(d), alleging it was confusingly similar

      to marks identified in the following registrations for which AU asserted ownership:

      (i)     AU Registration No. 2878419

      Mark:




      For: “Educational services, namely, providing courses of instruction at the
      collegeand graduate level, distributing course materials in connection therewith,
      conducting educational conferences and educational research in the fields of politics,
      science, history, languages, computer technology, math, arts, music; entertainment
      services, namely, radio programming for a university setting; organizing exhibitions
      of university-level athletics” and other goods not germane to the subject action

                                        3
Case 1:20-cv-00851 Document 1 Filed 03/30/20 Page 4 of 14



 (ii)    AU Registration No. 3337869

 Mark: AU

 For: “Educational services, namely, providing courses of instruction at the college
 and graduate level, distributing course materials in connection therewith, conducting
 educational conferences and educational research in the fields of politics, science,
 history, languages, computer technology, math, arts, music; entertainment services,
 namely, radio programming for a university setting; organizing exhibitions of
 university-level athletics” and other goods not germane to the subject action

 (iii)   AU Registration No. 3559022

 Mark: A NEW AMERICAN UNIVERSITY

 For: “Educational services, namely, providing courses of instruction at the college
 and graduate level, distributing course materials in connection therewith, conducting
 educational conferences and educational research in the fields of politics, science,
 history, languages, computer technology, math, arts, music; entertainment services,
 namely, radio programming for a university setting; organizing exhibitions of
 university-level athletics”

 UNIVERSITY disclaimed; acquired distinctiveness claimed as to “AMERICAN
 UNIVERSITY”)

 Disclaimer: UNIVERSITY

 Distinctiveness Limitation: Section 2(f) claim as to acquired distinctiveness of
        AMERICAN UNIVERSITY

 (iv)    AU Registration No. 4774583

 Mark: AMERICAN UNIVERSITY

 For: “Educational services, namely, providing courses of instruction at the college
 and graduate level, namely, distributing course materials, conducting educational
 conferences and educational research in the fields of politics, science, history,
 languages, computer technology, math arts, music; entertainment services, namely,
 radio programming for a university setting; entertainment services, namely,
 organizing exhibitions of university-level athletics” and other goods not germane to
 the subject action.

 Disclaimer: UNIVERSITY

 Distinctiveness Limitation: unsubstantiated Section 2(f) claim as to acquired
 distinctiveness of AMERICAN UNIVERSITY

 Note: AU Registration No. 4774583 did not register until 2015 and was not in AU’s

                                   4
     Case 1:20-cv-00851 Document 1 Filed 03/30/20 Page 5 of 14



      original Petition (although AU noted its ownership of the application Ser. No.
      75901070 that became Registratio No. 4774583). It was added as a basis for AU’s
      likelihood-of-confusion claim as part of its May 2, 2017 motion to amend.

      (v)    AU Reg. No. 2986715

      Mark: AMERICAN INTERNATIONAL UNIVERSITY

      For: “Collective membership mark used to indicate membership in an International
      University”

      Disclaimer: UNIVERSITY

      Distinctiveness Limitation: unsubstantiated Section 2(f) claim as to acquired
      distinctiveness of AMERICAN INTERNATIONAL UNIVERSITY

      Note: After AUK asserted and proved that AU had filed fraudulent maintenance
      documents concerning this registration, AU in its ACR brief withdrew this sham
      registration from its case in chief, long asserted in this and other proceedings as its
      earliest registration. That is, AU asserted this registration—assigned by an unrelated
      third party under questionable circumstances—as its primary basis for its claims
      below, then suddenly withdrew it during the final stage of the 12-year TTAB
      proceeding only after AUK identified that AU had for years made knowingly,
      fraudulent material misrepresentations to the USPTO to maintain the registration.

      (together the “AU Registrations”).

AUK Counterclaims

c)    Denying AUK’s counterclaims that AMERICAN UNIVERSITY was generic when

      adopted or has become generic for educational services and/or has lost its

      significance as a mark, to the extent it had significance, inter alia, through:

      (i)    Declining to consider AU’s admission and representation to the USPTO in

             obtaining registration of its principal mark, Reg. No. 4774583, though the

             file history is of automatic record, 37 C.F.R. § 2.122(b), that the term

             AMERICAN UNIVERSITY “refers to a type of service provided,” and

             “does not convey a particular place, since a university could be located

             anywhere in the Americas or elsewhere”—the very definition of a generic

             name, and how the term is used by dozens of American-style universities,

                                         5
     Case 1:20-cv-00851 Document 1 Filed 03/30/20 Page 6 of 14



              even while acknowling that “the raw numbers [in support of AUK’s claim of

              genericism] are impressive” (TTAB Decision, at 50);

      (ii)    Denying AUK’s claims that AMERICAN UNIVERSITY was in use by

              others when first adopted by AU and thus, AU’s registrations that include the

              term are tainted by fraud, having misrepresented to the USPTO that AU had

              substantially exclusive use of the term in order to claim the benefits of

              Section 2(f) of the Trademark Act and securing registration of its mark, or

              that the claim of Section 2(f) benefits was otherwise inappropriate;

      (iii)   Denying AUK’s request for sanctions for fraud on the court (or Board), for,

              inter alia, AU’s false Rule 30(b)(6) testimony by in-house counsel that it

              does not know of the generic use of AMERICAN UNIVERSITY to mean an

              American-style university, as it represented to USPTO and declares

              worldwide, characterizing false testimony as an “unpleaded claim or

              defense” or the corporate representatives’ lack of “personal knowledge”;

d)    Denying AUK’s counterclaims that AU’s registration nos. 2986715, 3559022 and

      4127891 are unsupported by sufficient evidence of acquired distinctiveness,

      rendering AU’s Section 2(f) claims under the Trademark Act 15 U.S.C. § 1052

      inappropriate as to AMERICAN UNIVERSITY, and warranting that AMERICAN

      UNIVERSITY be disclaimed in the noted registrations;

e)    Denying AUK’s counterclaim that registration no. 4774583 should be canceled for

      Class 41 services, where the mark consists entirely of the term AMERICAN

      UNIVERSITY and was registered pursuant to Section 2(f) of the Trademark Act and

      is unsupported by sufficient evidence of acquired distinctiveness;



                                        6
             Case 1:20-cv-00851 Document 1 Filed 03/30/20 Page 7 of 14



       AU 2017 Claim

       f)      Declining to reach the merits of the “Interlocutory Attorney’s” interim order entered

               September 5, 2017, that allowed AU, after nearly a decade of litigation, to belatedly

               assert a new claim that the AUK mark was not in use in U.S. commerce at the time

               of the filing of the AUK application on May 15, 2006.

       g)      Granting AU’s claim that it had established by a preponderance of evidence that

               AUK did not use its mark in commerce within the meaning of Section 45 of the

               Trademark Act for the services identified in the AUK Registration prior to the filing

               date of the subject application on May 15, 2006.


                                         THE PARTIES

       7.       Plaintiff, American University of Kuwait, having its principal place of business at

Salem Al Mubarak Street 15, Salmiya 20002 KUWAIT, is an educational corporation organized

and existing under the laws of Kuwait.

       8.       Upon information and belief, Defendant, American University, having its principal

place of business at 4400 Massachusetts Avenue, NW, Washington, D.C. 20016, is an educational

corporation organized and existing under the laws of the District of Columbia.


                                JURISDICTION AND VENUE

       9.       This is an action for judicial review by civil action of a final decision of the TTAB

under Section 21(b)(1) of the Lanham Act, 15 U.S.C. § 1071(b)(1), and related claims.

       10.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1338 as it involves claims presenting federal questions under 15 U.S.C. §§ 1051,

1071(b)(1), 1119-1121, and pursuant to 28 U.S.C. §§ 2201 and 2202 as AUK seeks a declaration of

rights regarding an actual case and controversy between the parties.

       11.      This Court has personal jurisdiction over the Defendant pursuant to 15 U.S.C. §
                                                 7
             Case 1:20-cv-00851 Document 1 Filed 03/30/20 Page 8 of 14



1071(b)(4), and because AU has its principal place of business in the District of Columbia.

       12.      Venue is proper in this judicial district pursuant to 15 U.S.C. § 1071(b)(4), and 28

U.S.C. §§ 1391(b)(1) and (c)(2).


                                       BACKGROUND

       13.      On May 15, 2006, AUK filed application serial No. 76660052 for the AUK

trademark for educational services, namely, providing courses of instruction at the college level

which matured into a registration issued as no. 3387226 on February 26, 2008, and is the AUK

Registration.

       14.      On July 25, 2008 AU filed a Petition for Cancellation seeking cancellation of the

AUK Registration on the grounds of likelihood of confusion with the marks shown in the AU

Registrations (the “Cancellation”).

       15.      On September 8, 2008, AUK filed an Answer.

       16.      On January 30, 2009, the Cancellation was suspended pending disposition of a

potentially related civil action that AU brought against the American University of the Caribbean.

       17.      On December 30, 2014 the Cancellation was resumed.

       18.      On April 1, 2015, AUK moved to amend its Answer to include counterclaims

challenging AU Registration Nos. 4127891, 3559022 and 2986715, alleging the registrations should

be cancelled, or in the alternative, that Registration Nos. 4127891, 3559022 and 2986715 be

amended to      remove the Section 2(f) claims and to add disclaimers for “AMERICAN

UNIVERSITY,” which motion was granted by the Board.

       19.      On February 9, 2016, following registration of AU’s principal mark AMERICAN

UNIVERSITY on July 21, 2015, AUK moved to amend its Answer to include an additional

counterclaim challenging newly-issued Registration No. 4774583, alleging the registration should

be cancelled as to Class 41, which motion was also granted by the Board.

                                                 8
              Case 1:20-cv-00851 Document 1 Filed 03/30/20 Page 9 of 14



        20.       On May 2, 2017, AU moved to amend its Petition for Cancellation to add a claim

 that the AUK Registration was void ab initio, alleging AUK was not offering the services identified

 in the AUK Registration as of the May 15, 2006 filing date of the application that matured into the

 AUK Registration, which motion AUK opposed as unduly delayed, unfairly prejudicial, and

 forfeited, and the TTAB “Interlocutory Attorney” granted on September 5, 2017.


                               FIRST CAUSE OF ACTION
                    Appeal of TTAB Decision under 15 U.S.C. § 1071(b)(1), et seq.

        21.       AUK repeats the allegations of paragraphs 1 through 20 above.

        22.       Pursuant to 15 U.S.C. § 1071(b)(1), this Court may review and reverse a final

 disposition of the TTAB in connection with a trademark cancellation.

        23.       The Court's review of the TTAB Decision will determine whether: (i) AU was

 entitled to belatedly amend its Petition to include a claim that the AUK Registration was void ab

 initio; (ii) the Board was correct in its conclusion that the AUK mark was not in use in commerce

 at the time of filing of the AUK application; (iii) the Board was correct in its interpretation as to

 what constitutes use in commerce under 15 U.S.C. §1051(a); (iv) there is a likelihood of confusion

 between the AUK mark and the pleaded AU marks; (v) the AU registrations at issue should be

 canceled, partially amended, or amended, in that the term AMERICAN UNIVERSITY is generic

 or merely descriptive (and not entitled to the benefits of acquired distinctiveness under Section 2(f)

 of the Trademark Act); (vi) the Board committed prejudicial error in excluding voluminous

 evidence offered by AUK; and (vii) generally, whether the Board's conclusions were based upon a

 correct application of applicable law, or otherwise arbitrary, capricious, or an abuse of discretion.

       24.       Among other things, the TTAB’s conclusion regarding use in commerce of the

trademark in the AUK Registration was based upon a misapplication of the relevant sections of the

Trademark Act.

       25.       The TTAB's conclusion regarding cancellation of the AUK Registration as void ab
                                                   9
              Case 1:20-cv-00851 Document 1 Filed 03/30/20 Page 10 of 14



initio improperly evaluated the totality of the evidence (particularly, the facts regarding use of the

AUK Mark in commerce) and reached erroneous conclusions of law regarding AUK’s Registration.

        26.      The TTAB’s rulings to exclude significant evidence offered by AUK in support of

its contentions, including, inter alia:

        a)      Corrected Declaration of Rawda Awwad: Exhibit No. 1 (TTAB only considered in

                support of testimony that she taught interactive courses in 2009 in a “cross-border

                open classroom experience.”)

        b)      Corrected Declaration of Dale Eickelman: Exhibit Nos. 13-15, 16, 17, 19-22

        c)      Corrected Declaration of Amal Al-Binali: Exhibit Nos. 5, 6, 20, 21, 23, 25, 26, 35, 56,

                57, 76, 127, 128, 130, 132, 133.

        d)      Declarations of Janice Housey F and G, and annexed Exhibits F, F1–F35, G1-G52

        27.      The TTAB’s failure to consider the file history of Reg. No. 4774583, which is

automatically of record, and particularly AU’s communication to the USPTO of January 17, 2001 in

which AU represented: “Applicant [AU] … contends that the mark is not primarily geographically

descriptive, but rather the use of AMERICAN is intended to invoke an association of quality of the

education services and cultural and historical orientation. … In this instance, the use of the term

‘AMERICAN’ is not such that it describes a location. The term instead refers to the type of service

provided.”

        28.      The TTAB’s failure to address specifically any of numerous objections raised by AU

to questions posed during the Fed. R. Civ. P. 30(b)(6) depositions of AU but instead to conclusorily

sustain all objections and exclude such testimony, and to “consider[] the remaining testimony” only

“with an eye to [AU’s] objections and as to whether the testimony is outcome-determinative, and

accord[ed] it whatever probative weight it merits.” (TTAB Decision at 19)

        29.      The TTAB’s failure to give due consideration to AUK’s contention regarding “fraud

on the court” (or Board) and that AU should have been sanctioned for litigation misconduct, including
                                                10
              Case 1:20-cv-00851 Document 1 Filed 03/30/20 Page 11 of 14



its attorneys’ repeated misrepresentations and deceit in the underlying TTAB proceedings, false

testimony by its Associate General Counsel and other senior corporate representative, obstruction,

and concealment of material facts, aided and abetted by its counsel.

       30.       But for AU’s material misrepresentations of fact in connection with each underlying

application that became Registration Nos. 3559022 and 4774583, regarding AU’s “substantially

exclusive use” of the term AMERICAN UNIVERSITY, the USPTO would not have allowed a

Section 2(f) registration to issue as to educational services.

       31.       But for AU’s material misrepresentations of fact in maintenance documents filed in

connection with Registration No. 2986715, that the mark was still in use, this registration would have

been canceled by the USPTO.

       32.       Overall, the TTAB's findings of fact were not supported by substantial evidence, and

its conclusions of law were clearly erroneous.

       33.       Plaintiff will present this Court with substantial further evidence to support its

contentions on the allegations made below.

       34.       Plaintiff also seeks review of the TTAB findings of fact in the Cancellation as well

as de novo review of the TTAB's findings of law, and the new evidence and claims to be presented

by Plaintiff pursuant to Section 21 of the Lanham Act, 15 U.S.C. § 1071.


                               SECOND CAUSE OF ACTION
          Declaratory Judgment under 28 U.S.C. §§ 2201-2202 and 15 U.S.C. § 1051, et seq.

       35.       AUK repeats the allegations of paragraphs 1 through 34 above.

       36.       AU claims that there is a likelihood of confusion between the marks put forth in the

AU Registrations and the AUK Registration.

       37.       An actual, present, and justiciable controversy exists between the parties.

       38.       The mark in the AUK Registration is used in such a manner, in a crowded field of

widespread AMERICAN UNIVERSITY marks, that there is no likelihood of confusion as between
                                     10
               Case 1:20-cv-00851 Document 1 Filed 03/30/20 Page 12 of 14



the parties’ respective marks.

         39.     AUK seeks a declaratory judgment from this Court that the AUK Mark is not likely

to cause confusion as to the source, affiliation, or sponsorship of its educational services with those

of AU.

         40.   AUK seeks a declaratory judgment that AU has not and will suffer no damages or loss

of goodwill as a result of the use or registration of the AUK mark for educational services.


                                THIRD CAUSE OF ACTION
           Cancellation of Registrations due to Fraud under 15 U.S.C. §§ 1119, 1120

         41.     AUK repeats the allegations of paragraphs 1 through 40 above.

         42.      AU made material misrepresentations of fact to deceive the USPTO and fraudulently

procure or maintain several of its registrations.

         43.      AU’s material misrepresentations of fact in connection with the underlying

application that became Registration No. 3559022, falsely asserted by counsel without a sworn

verification as required, and made knowingly and with an intent to deceive the USPTO, regarding

AU’s “substantially exclusive use” of the term AMERICAN UNIVERSITY, fraudulently procured

that registration as to educational services, under the provisions of Section 2(f) of the Trademark Act,

warranting that the registration be cancelled.

         44.      AU’s material misrepresentations of fact in connection with the underlying

application that became Registration No. 4774583, falsely asserted by counsel without a sworn

verification as required, and made knowingly and with an intent to deceive the USPTO, regarding

AU’s “substantially exclusive use” of the term AMERICAN UNIVERSITY, fraudulently procured

that registration as to educational services, under the provisions of Section 2(f) of the Trademark Act,

warranting that the registration be cancelled.

         45.      AU’s material misrepresentations of fact in maintenance documents filed in

connection with Registration No. 2986715, made knowingly and with an intent to deceive the
                                           10
                Case 1:20-cv-00851 Document 1 Filed 03/30/20 Page 13 of 14



USPTO, that the mark was still in use, fraudulently induced the USPTO not to cancel the registration,

warranting that the registration be cancelled due to fraud and for non-use of the mark without intent

to use.

          46.     As a result of the continued registration of AU Registration Nos. 3559022, 4127891,

and 2986715, AUK has and is continuing to suffer damages.


                                      PRAYER FOR RELIEF

                WHEREFORE, Plaintiff, American University of Kuwait, requests that:

           A.     upon final determination of this action, judgment be entered reversing the TTAB

                  Decision, and interlocutory order of September 5, 2017, to the extent adverse to

                  AUK;

           B.     the Court determine that the mark shown in the AUK Registration was in use in

                  commerce as of May 15, 2006 and is currently in use in commerce;

           C.     the Court determine that there is no likelihood of confusion between the mark

                  shown in the AUK Registration and the marks shown in the registrations pleaded

                  by AU in the Cancellation;

           D.     the Court issue a declaratory judgment that there is no likelihood of confusion

                  between AUK’s Mark and any of AU’s trademarks;

           E.     the Court determine that AU procured or maintained by fraud Registration Nos.

                  3559022, 4127891, and 2986715, and that these registrations be canceled due to

                  fraud, or, in the alternative, be amended to remove Section 2(f) claims and add

                  disclaimers for “AMERICAN UNIVERSITY,” and Registration No. 4774583 be

                  cancelled as to Class 41;

           F.     AUK be granted such damages and further relief to which it may be justly

                  entitled.
                                                 10
            Case 1:20-cv-00851 Document 1 Filed 03/30/20 Page 14 of 14




Dated: March 30, 2020                Respectfully submitted,

                                     /s/ Robert W. Ludwig
                                     Robert W. Ludwig, #362526
                                     rludwig@ludwigrobinson.com
                                     Salvatore Scanio, #435343
                                     sscanio@ludwigrobinson.com
                                     LUDWIG & ROBINSON, PLLC
                                     1717 Pennsylvania Ave. NW, Suite 450
                                     Washington, D.C. 20006
                                     Tel: (202) 289-1800
                                     Fax: (202) 289-1804

                                     Janice Housey, #458981
                                     jhousey@symbus.com
                                     SYMBUS LAW GROUP, LLC
                                     P.O. Box 777
                                     Berryville, VA 22611
                                     Tel: (703) 957-5274
                                     Fax: (540) 518-9037

                                     Attorneys for Plaintiff
                                     AMERICAN UNIVERSITY OF KUWAIT




                                       10
